DETAILED ACTION
The Amendment filed April 29, 2021 has been entered. Claims 1, 11, and 21 have been amended. Currently, claims 1-21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered and are persuasive.

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 1/21/2021, with respect to the rejections of claims 1, 11, and 21 under 35 U.S.C. 102(a)(1) over Richter have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made of claims 1, 11, and 21 under 35 U.S.C. 102(a)(1) in view of Mayer as provided below.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9, 11-13, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al. (US PGPUB 2014/0134053 A1, hereinafter Mayer).

Regarding claim 1, Mayer teaches an air quality notification device (see Abstract; see also Fig. 1A-B and 6; see also [0012] and [0053]), comprising: an actuating and sensing module comprising a sensor and an actuating device (see Fig. 1A-B and 6, actuating and sensing module 10 includes sensor 12/62 and actuating device 13/63), wherein the actuating device is disposed near the sensor (see Fig. 1A-B and 6, relative locations of sensor 12/62 and actuating device 13/63), the actuating device is in communication with a fluid channel having at least one inlet side and at least one outlet side for allowing an air to go through (see Fig. 1A-B and 6, actuating device 13/63 in communication with fluid channel 11 as shown with inlet 106 and outlet 107 in Fig. 1A-B and with fluid channel 61 with inlet and outlet as shown in Fig. 6), and the sensor senses the air transmitted through by the actuating device through the fluid channel to generate an air quality information (see [0053], sensor 62 sense air transmitted by actuator 63 through the fluid channel 61 and generates air quality information); a microprocessor electrically connected to the actuating and sensing module and disposed on at least one circuit isolated from the fluid channel (see [0053], actuating and sensing device 10 connected to microprocessor 64 and disposed on a circuit isolated from the fluid channel as shown); a first communication module electrically connected to the actuating and sensing module to receive and transmit the air quality information (see [0053], actuating and sensing device 10 connected to mobile device comprising communication modules to collect data and transmit data for determining air pollution for the user); and a power source electrically connected to the microprocessor and disposed on the at least one circuit to provide an electric power to enable the actuating device to drive the air to flow from the exterior of the actuating and sensing module into the fluid channel through the at least one inlet side, flow through the sensor and be discharged out through the at least one outlet side (see 

Regarding claim 2, Mayer above teaches all of the limitations of claim 1.
Furthermore, Mayer teaches that the air quality notification device further comprises a display unit for showing the air quality information thereon (see Fig. 1A-B and [0053], actuating and sensing device 10 connected to mobile device comprising display).

Regarding claim 3, Mayer above teaches all of the limitations of claim 1.
Furthermore, Mayer teaches that the air quality notification device is in communication with a second communication module of an electronic device through the first communication module (see [0053], actuating and sensing device 10 considered as connected to mobile device comprising internal I/O first communication module and also antenna second communication modules for transmitting data to other electronic devices).

Regarding claim 4, Mayer above teaches all of the limitations of claims 1 and 3.
Furthermore, Mayer teaches that the electronic device is a portable mobile device, the portable mobile device being one selected from the group consisting of a tablet computer, a notebook computer and a mobile phone (see Fig. 1A-B and [0053], actuating and sensing device 10 connected to mobile phone device).

Regarding claim 6, Mayer above teaches all of the limitations of claim 1.
Mayer teaches that the air quality information is at least one selected from the group consisting of a carbon monoxide concentration, a carbon dioxide concentration, an oxygen concentration, a fine suspended particle (PM2.5) concentration, a suspended particle (PM10) concentration, an ozone concentration, a volatile organic compound (VOC) concentration, a sulfur dioxide concentration, a nitrogen dioxide concentration, a humidity, an ammonia concentration, a methanol concentration, an alcohol concentration, virus information, bacterial information, microbiological information and combinations thereof (see [0010]-[0011], sensor description).

Regarding claim 9, Mayer above teaches all of the limitations of claim 1.
Furthermore, Mayer teaches that the first communication module is a wireless communication module or a wired communication module (see Fig. 1A-B and [0053], actuator and sensing device part of mobile phone device which comprises both wireless and wired communication modules, one of which is interpreted as being the I/O communication with the sensors and actuator).

Regarding claim 11, Mayer teaches an air quality notification device (see Abstract; see also Fig. 1A-B and 6; see also [0012] and [0053]), installed on a carrying element (see Fig. 1A-B and [0053], air quality notification device installed within a cell phone, considered by the Examiner as having a case and circuit boards that are carrying elements), the air quality notification device comprising: an actuating and sensing module comprising a sensor and an actuating device (see Fig. 1A-B and 6, actuating and sensing module 10 includes sensor 12/62 and actuating device 13/63), wherein the actuating device is disposed near the sensor (see Fig. 1A-B and 6, relative locations of sensor 12/62 and actuating device 13/63), the actuating device is in communication with a fluid channel having at least one inlet side and at least one outlet side for allowing an air to go through (see Fig. 1A-B and 6, actuating device 13/63 in communication with fluid channel 11 as shown with inlet 106 and outlet 107 in Fig. 1A-B and with fluid 

Regarding claim 12, Mayer above teaches all of the limitations of claim 11.
Furthermore, Mayer teaches that the carrying element is at least one selected from the group consisting of a hat, a glasses device, a chain, an earring, a headset, a clothing, a pocket, a part of pants, a watch, a bracelet, a mobile phone, a mobile power bank, a mobile phone strap, a mobile phone case, a mask, a wallet, a bag, a shoe, a key ring, a belt and combinations thereof (see Fig. 1A-B and [0053], air quality notification device installed within a cell phone).

claim 13, Mayer above teaches all of the limitations of claim 11.
Furthermore, Mayer teaches that the air quality information is at least one selected from the group consisting of a carbon monoxide concentration, a carbon dioxide concentration, an oxygen concentration, a fine suspended particle (PM2.5) concentration, a suspended particle (PM 10) concentration, an ozone concentration, a volatile organic compound (VOC) concentration, a sulfur dioxide concentration, a nitrogen dioxide concentration, a humidity, an ammonia concentration, a methanol concentration, an alcohol concentration, virus information, bacterial information, microbiological information and combinations thereof (see [0010]-[0011], sensor description).

Regarding claim 16, Mayer above teaches all of the limitations of claim 11.
Furthermore, Mayer teaches that the power source is a rechargeable battery (see Fig. 1A-B, air quality notification device installed within a cell phone, comprising rechargeable batteries).

Regarding claim 17, Mayer above teaches all of the limitations of claim 11.
Furthermore, Mayer teaches that the air quality notification device further comprises a power supply device, and the power supply device transfers energy to the power source (see Fig. 1A-B, air quality notification device installed within a cell phone, comprising rechargeable batteries and charger).

Regarding claim 18, Mayer above teaches all of the limitations of claims 11 and 17.
Furthermore, Mayer teaches that the power supply device is a charger (see Fig. 1A-B, air quality notification device installed within a cell phone, comprising rechargeable batteries and charger).

Regarding claim 19, Mayer above teaches all of the limitations of claims 11, 17, and 18.
Mayer teaches that the charger transfers the energy to the power source through a wired transmission path or a wireless transmission path (see Fig. 1A-B, air quality notification device installed within a cell phone, comprising rechargeable batteries and wired/wireless charger).

Regarding claim 20, Mayer above teaches all of the limitations of claims 11 and 17.
Furthermore, Mayer teaches that the power supply device is a portable mobile device with wireless charging/discharging capability (see Fig. 1A-B, air quality notification device installed within a cell phone, comprising rechargeable batteries and wired/wireless charger).

Regarding claim 21, Mayer teaches an air quality notification device (see Abstract; see also Fig. 1A-B and 6; see also [0012] and [0053]), comprising: at least one actuating and sensing module comprising at least one sensor and at least one actuating device (see Fig. 1A-B and 6, actuating and sensing module 10 includes sensor 12/62 and actuating device 13/63), wherein the actuating device is disposed near the sensor (see Fig. 1A-B and 6, relative locations of sensor 12/62 and actuating device 13/63), the actuating device is in communication with a fluid channel having at least one inlet side and at least one outlet side for allowing an air to go through (see Fig. 1A-B and 6, actuating device 13/63 in communication with fluid channel 11 as shown with inlet 106 and outlet 107 in Fig. 1A-B and with fluid channel 61 with inlet and outlet as shown in Fig. 6), and the sensor senses the air transmitted through by the actuating device through the fluid channel to generate an air quality information (see [0053], sensor 62 sense air transmitted by actuator 63 through the fluid channel 61 and generates air quality information); at least one microprocessor electrically connected to the actuating and sensing module and disposed on at least one circuit isolated from the fluid channel (see [0053], actuating and sensing device 10 connected to microprocessor 64 and disposed on a circuit isolated from the fluid channel as shown); at least one first communication module electrically connected to the actuating and sensing .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer.

Regarding claim 5, Mayer above teaches all of the limitations of claims 1 and 3.
Mayer above fails to specifically teach that the electronic device is a wearable device, the wearable device being one selected from the group consisting of a watch, a smart bracelet and a smart glasses device.
Mayer does teach that the sensor and actuating device is within an electronic device that is a portable mobile device, the portable mobile device being one selected from the group consisting of a tablet computer, a notebook computer and a mobile phone (see Fig. 1A-B and [0053], actuating and sensing device 10 connected to mobile phone device).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Mayer such that the electronic device was one of a portable mobile device (cell phone) or a wearable device (watch). This is because connecting to a portable mobile device or wearable device allows for expedited communication of information with the user as is known in the art.

Regarding claim 10, Mayer above teaches all of the limitations of claim 1.
Mayer fails to specifically teach that the power source is a graphene battery.
However, Mayer does teach that the sensor and actuating device is within an electronic device that is a portable mobile device, the portable mobile device being one selected from the group consisting of a tablet computer, a notebook computer and a mobile phone, each of which comprises a battery source (see Fig. 1A-B and [0053], actuating and sensing device 10 connected to mobile phone device).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Mayer such that the device used any of the well-known power components commercially available, e.g. Lithium Ion, Lead, Graphene, or the like. This is because the power source would have been selected based on cost, durability, and charging requirements as is known in the art of remote sensing.

Claims 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer as applied to claims 1 and 11 above, and further in view of Chen et al. (US PGPUB 2016/0076530 A1, hereinafter Chen).

Regarding claims 7 and 8, Mayer above teaches all of the limitations of claim 1.
Furthermore, Mayer teaches that the actuating device is a piezoelectric pump (see [0012] and [0053], actuator may be a piezoelectric as described).
Mayer fails to specifically teach that the piezoelectric pump comprises: a fluid inlet plate having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows fluid to flow in, and wherein the convergence channel is disposed corresponding to the at least one inlet and guides the fluid from the at least one inlet into the convergence chamber defined by the central cavity; a resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber, and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the fluid is further transferred through a resonance effect between the piezoelectric actuator and the movable part of the resonance plate; wherein the piezoelectric actuator comprises: a suspension plate having a first surface and an opposite second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a 
Chen teaches an actuating device that is a piezoelectric pump, and the piezoelectric pump comprises: a fluid inlet plate having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows fluid to flow in, and wherein the convergence channel is disposed corresponding to the at least one inlet and guides the fluid from the at least one inlet into the convergence chamber defined by the central cavity; a resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber, and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the fluid is further transferred through a resonance effect between the piezoelectric actuator and the movable part of the resonance plate; wherein the piezoelectric actuator comprises: a suspension plate having a first surface and an opposite second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on the first surface of the suspension plate, wherein when a voltage is applied to the piezoelectric plate, the suspension plate is driven to undergo the bending vibration (see claims 1-9; see also Fig. 1A-B, all elements).
Mayer such that the actuating device was a piezo electric pump of Chen. This would allow for accurate and consistent air flow past the sensing devices, thereby improving sensing accuracy.

Regarding claims 14 and 15, Mayer above teaches all of the limitations of claim 11.
Furthermore, Mayer teaches that the actuating device is a piezoelectric pump (see [0012] and [0053], actuator may be a piezoelectric as described).
Mayer fails to specifically teach that the piezoelectric pump comprises: a fluid inlet plate having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows fluid to flow in, and wherein the convergence channel is disposed corresponding to the at least one inlet and guides the fluid from the at least one inlet into the convergence chamber defined by the central cavity; a resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber, and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the fluid is further transferred through a resonance effect between the piezoelectric actuator and the movable part of the resonance plate; wherein the piezoelectric actuator comprises: a suspension plate having a first surface and an opposite second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a 
Chen teaches an actuating device that is a piezoelectric pump, and the piezoelectric pump comprises: a fluid inlet plate having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows fluid to flow in, and wherein the convergence channel is disposed corresponding to the at least one inlet and guides the fluid from the at least one inlet into the convergence chamber defined by the central cavity; a resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber, and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the fluid is further transferred through a resonance effect between the piezoelectric actuator and the movable part of the resonance plate; wherein the piezoelectric actuator comprises: a suspension plate having a first surface and an opposite second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on the first surface of the suspension plate, wherein when a voltage is 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Mayer such that the actuating device was a piezo electric pump of Chen. This would allow for accurate and consistent air flow past the sensing devices, thereby improving sensing accuracy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855